UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6778


KEVIN E. FRAZIER,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden/BOP (Federal),

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00933-JAG-RCY)


Submitted: November 30, 2018                                      Decided: January 3, 2019


Before DUNCAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Kevin E. Frazier, Appellant Pro Se. Elizabeth Wu, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin E. Frazier, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Frazier v. Wilson, No. 3:16-cv-00933-

JAG-RCY (E.D. Va. June 19, 2018). We note, however, that the district court dismissed

one of Frazier’s claims, a challenge to the Bureau of Prisons’ authority to promulgate

Program Statement 5880.28, for lack of standing. This claim should have been dismissed

without prejudice.    See S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (explaining that when a court “lacks

jurisdiction [it] has no power to adjudicate and dispose of a claim on the merits”). We thus

modify the district court’s order to reflect that the dismissal of this claim is without

prejudice. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2